 



Exhibit 10.28
FORM OF AGREEMENT
 
 
AIRCRAFT TIME SHARING AGREEMENT
          This Aircraft Time Sharing Agreement (“Agreement”) is effective as of
the ___day of _________ ____, 200___(“Effective Date”), by and between UIM
Aircraft, LLC, a Colorado limited liability company, with an address of 12300
Liberty Boulevard, Englewood, Colorado 80112 (“Lessor”), and _______________,
with an address of ___________________________(“Lessee”);
RECITALS
          WHEREAS, Lessor and Lessee have entered into an Aircraft Time Sharing
Agreement, relating to a certain Challenger 601, United States Registration
Number N99 UG, effective as of December 16, 2005 (“Challenger Aircraft Time
Share Agreement”);
          WHEREAS, Lessor has disposed of the Challenger 601 aircraft and Lessor
and Lessee intend to terminate the Challenger Aircraft Time Sharing Agreement,
and enter into a new one, relating to a newly acquired aircraft by Lessor,
effective as of the date of this Agreement, as more fully described below;
          WHEREAS, Lessor has acquired and is the owner of that certain Dassault
Falcon 900EX aircraft, bearing manufacturer’s serial number 61, currently
registered with the Federal Aviation Administration (“FAA”) as N961EX, equipped
with three (3) Honeywell TFE731 Series engines, bearing manufacturer’s serial
numbers P-112296, P-112297 and P-112298 (“Aircraft”);
          WHEREAS, Lessor desires to lease to Lessee said Aircraft and to
provide a fully qualified flight crew for all operations on a periodic,
non-exclusive time sharing basis, as defined in Section 91.501(c) of the Federal
Aviation Regulations (“FAR”); and
          WHEREAS, the use of the Aircraft by Lessee shall at all times be
pursuant to and in full compliance with the requirements of FAR Sections 91.501
(b) (6), 91.501 (c) (1) and 91.501 (d);
          NOW, THEREFORE, in consideration of the mutual promises and
considerations contained in this Agreement, the parties agree as follows:
          1. Lessor and Lessee agree to terminate, and the Challenger Aircraft
Time Sharing Agreement is hereby terminated, as of the date of this Agreement.
          2. Lessor agrees to lease the Aircraft to Lessee on a periodic,
non-exclusive basis, and to provide a fully qualified flight crew for all
operations, pursuant and subject to the provisions of FAR Section 91.501 (c)
(1) and the terms of this Agreement. This Agreement shall commence on the
Effective Date and continue until the first anniversary of the Effective Date.
Thereafter, this Agreement shall be automatically renewed on a month to month
basis, unless sooner terminated by either party as hereinafter provided. Either
party may at any time terminate

 



--------------------------------------------------------------------------------



 



this Agreement (including during the initial one-year term) upon thirty
(30) days prior written notice to the other party.
          3. Lessee shall pay Lessor for each flight conducted under this
Agreement in an amount determined by Lessor in accordance with the Personal
Usage of Aircraft Policy adopted by the Board of Directors of Liberty Global,
Inc. as in effect from time to time, which in no event shall exceed the
following actual expenses of each specific flight as authorized by FAR
Section 91.501 (d):

  (a)   Fuel, oil, lubricants, and other additives;

  (b)   Travel expenses of the crew, including food, lodging and ground
transportation;

  (c)   Hangar and tie down costs away from the Aircraft’s base of operation;

  (d)   Insurance obtained for the specific flight;

  (e)   Landing, airport taxes and similar assessments, including any federal
excise tax that may be imposed under Internal Revenue Code Section 4261 or any
similar excise taxes, if any;

  (f)   Customs, foreign permit, and similar fees directly related to the
flight;

  (g)   In-flight food and beverages;

  (h)   Passenger ground transportation;

  (i)   Flight planning and weather contract services; and

  (j)   An additional charge equal to 100% of the expenses listed in
subparagraph (a) of this paragraph.

          4. Lessor will pay all expenses related to the operation of the
Aircraft when incurred, and will bill Lessee on a monthly basis as soon as
practicable after the last day of each calendar month for the amount payable in
accordance with Section 3 above for all flights for the account of Lessee during
the preceding month. Lessee shall pay Lessor for all flights for the account of
Lessee pursuant to this Agreement within thirty (30) days of receipt of the
invoice therefor.
          5. Lessee shall provide Lessor with requests for flight time and
proposed flight schedules as far in advance of any given flight as possible, and
in no event less than twenty-four (24) hours in advance of Lessee’s planned
departure, unless Lessor otherwise agrees. Requests for flight time shall be in
a form, whether written or oral, mutually convenient to, and agreed upon by the
parties. In addition to the proposed schedules and flight times, Lessee shall
provide at least the following information for each proposed flight at some time
prior to scheduled departure as required by the Lessor or Lessor’s flight crew:

  (a)   proposed departure point;

  (b)   destinations;

  (c)   date and time of flight;

  (d)   the number of anticipated passengers;

  (e)   the identity of each anticipated passenger;

  (f)   the nature and extent of luggage and/or cargo to be carried;

  (g)   the date and time of return flight, if any; and

2



--------------------------------------------------------------------------------



 



  (h)   any other information concerning the proposed flight that may be
pertinent or required by Lessor or Lessor’s flight crew.

          6. Lessor shall have sole and exclusive authority over the scheduling
of the Aircraft, including any limitations on the number of passengers on any
flight, provided however, that, Lessor will use commercially reasonable efforts
to accommodate Lessee’s needs and to avoid conflicts in scheduling.
          7. As between Lessor and Lessee, Lessor shall be solely responsible
for securing maintenance, preventive maintenance and required or otherwise
necessary inspections on the Aircraft, and shall take such requirements into
account in scheduling the Aircraft. No period of maintenance, preventative
maintenance or inspection shall be delayed or postponed for the purpose of
scheduling the Aircraft, unless said maintenance or inspection can be safely
conducted at a later time in compliance with all applicable laws and
regulations, and within the sound discretion of the pilot in command. The pilot
in command shall have final and complete authority to cancel any flight for any
reason or condition which in his judgment would compromise the safety of the
flight.
          8. Lessor shall employ, pay for and provide to Lessee a qualified
flight crew for each flight undertaken under this Agreement.
          9. In accordance with applicable FARs, the qualified flight crew
provided by Lessor will exercise all of its duties and responsibilities in
regard to the safety of each flight conducted hereunder. Lessee specifically
agrees that the flight crew, in its sole discretion, may terminate any flight,
refuse to commence any flight, or take other action which in the considered
judgment of the pilot in command is necessitated by considerations of safety. No
such action of the pilot in command shall create or support any liability for
loss, injury, damage or delay to Lessee or any other person. The parties further
agree that Lessor shall not be liable for delay or failure to furnish the
Aircraft and crew pursuant to this Agreement when such failure is caused by
government regulation or authority, mechanical difficulty, war, civil commotion,
strikes or labor disputes, weather conditions, or acts of God or any other event
or circumstance beyond the reasonable control of Lessor.
          10. (a) At all times during the term of this Agreement, Lessor shall
cause to be carried and maintained, at Lessor’s cost and expense, physical
damage insurance with respect to the Aircraft, third party aircraft liability
insurance, passenger legal liability insurance, property damage liability
insurance, and medical expense insurance in such amounts and on such terms and
conditions as Lessor shall determine in its sole discretion, Lessor shall also
bear the cost of paying any deductible amount on any policy of insurance in the
event of a claim or loss.
                 (b) Any policies of insurance carried in accordance with this
Agreement: (i) shall name Lessee as an additional insured; (ii) shall contain a
waiver by the underwriter thereof of any right of subrogation against Lessee;
and (iii) shall require the insurers to provide at least 30 days’ prior written
notice (or at least seven days’ in the case of any war-risk insurance) to Lessee
if the insurers cancel insurance for any reason whatsoever, provided that the
insurers shall provide at least 10 days prior written notice if the same is
allowed to lapse for non-

3



--------------------------------------------------------------------------------



 



payment of premium. Each liability policy shall be primary without right of
contribution from any other insurance which is carried by Lessee or Lessor and
shall expressly provide that all of the provisions thereof, except the limits of
liability, shall operate in the same manner as if there were a separate policy
covering each insured.
                 (c) Lessor shall obtain the approval of this Agreement by the
insurance carrier for each policy of insurance on the Aircraft. If requested by
Lessee, Lessor shall arrange for a Certificate of Insurance evidencing the
insurance coverage with respect to the Aircraft carried and maintained by Lessor
to be given by its insurance carriers to Lessee or will provide Lessee with a
copy of such insurance policies. Lessor will give Lessee reasonable advance
notice of any material modifications to insurance coverage relating to the
Aircraft.
          11. (a) LESSEE AGREES THAT THE PROCEEDS OF INSURANCE WILL BE LESSEE’S
SOLE RECOURSE AGAINST LESSOR WITH RESPECT TO ANY CLAIMS THAT LESSEE MAY HAVE
UNDER THIS AGREEMENT, EXCEPT IN THE EVENT OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT BY LESSOR.
                 (b) IN NO EVENT SHALL LESSOR BE LIABLE TO LESSEE OR ITS
EMPLOYEES, AGENTS, GUESTS, OR INVITEES (AND THE LAWFUL SUCCESSORS AND ASSIGNS
THEROF) FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL OR INCIDENTAL DAMAGES AND/OR
PUNITIVE DAMAGES OF ANY KIND OR NATURE, UNDER ANY CIRCUMSTANCES OR FOR ANY
REASON, INCLUDING AND NOT LIMITED TO ANY DELAY OR FAILURE TO FURNISH THE
AIRCRAFT, OR CAUSED BY THE PERFORMANCE OR NON-PERFORMANCE BY LESSOR OF THIS
AGREEMENT.
                 (c) THE PROVISIONS OF THIS SECTION 10 SHALL SURVIVE
INDEFINITELY THE TERMINATION OR EXPIRATION OF THE AGREEMENT.
          12. Lessee warrants that:
                 (a) It will not use the Aircraft for the purpose of providing
transportation of passengers or cargo in air commerce for compensation or hire,
for any illegal purpose, or in violation of any insurance policies with respect
to the Aircraft;
                 (b) It will refrain from incurring any mechanics, international
interest, prospective international interest or other lien and shall not attempt
to convey, mortgage, assign, lease or grant or obtain an international interest
or prospective international interest or in any way alienate the Aircraft or
create any kind of lien or security interest involving the Aircraft or do
anything or take any action that might mature into such a lien; and
                 (c) It will comply with all applicable laws, governmental and
airport orders, rules and regulations, as shall from time to time be in effect
relating in any way to the operation and use of the Aircraft under this
Agreement.

4



--------------------------------------------------------------------------------



 



          13. For purposes of this Agreement, the permanent base of operation of
the Aircraft shall be Centennial Airport, Englewood, Colorado.
          14. A copy of this Agreement shall be carried in the Aircraft and
available for review upon the request of the Federal Aviation Administration on
all flights conducted pursuant to this Agreement.
          15. Lessee shall not assign this Agreement or its interest herein to
any other person or entity without the prior written consent of Lessor, which
may be granted or denied in Lessor’s sole discretion. Subject to the preceding
sentence, this Agreement shall inure to the benefit of and be binding upon the
parties hereto, and their respective heirs, representatives, successors and
assigns, and does not confer any rights on any other person. This Agreement
constitutes the entire understanding between the parties with respect to the
subject matter hereof and supersedes any prior understandings and agreements
between the parties respecting such subject matter. This Agreement may be
amended or supplemented and any provision hereof waived only by a written
instrument signed by all parties. The failure or delay on the part of any party
to insist on strict performance of any of the terms and conditions of this
Agreement or to exercise any rights or remedies hereunder shall not constitute a
waiver of any such provisions, rights or remedies. This Agreement may be
executed in counterparts, which shall, singly or in the aggregate, constitute a
fully executed and binding Agreement.
          16. Except as otherwise set forth in Section 5, all communications and
notices provided for herein shall be in writing and shall become effective when
delivered by facsimile transmission (to Lessor at 303 799-1716 or to Lessee at
303 220-6675) or by personal delivery, Federal Express or other overnight
courier or four (4) days following deposit in the United States mail, with
correct postage for first-class mail prepaid, addressed to Lessor or Lessee at
their respective addresses set forth above, or else as otherwise directed by the
other party from time to time in writing.
          17. If any one or more provisions of this Agreement shall be held
invalid, illegal, or unenforceable by a court of competent jurisdiction, the
remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal, or unenforceable provisions shall be replaced by a mutually acceptable
provision, which, being valid, legal, and enforceable, comes closest to the
intention of the parties underlying the invalid, illegal, or unenforceable
provision. To the extent permitted by applicable law, the parties hereby waive
any provision of law, which renders any provision of this Agreement prohibited
or unenforceable in any respect.
          18. This Agreement is entered into under, and is to be construed in
accordance with, the laws of the State of Colorado, without reference to
conflicts of laws.

5



--------------------------------------------------------------------------------



 



          19. TRUTH IN LEASING STATEMENTUNDER FAR SECTION 91.23
          THE AIRCRAFT, A DASSAULT FALCON 900EX, MANUFACTURER’S SERIAL NO. 61,
CURRENTLY REGISTERED WITH THE FEDERAL AVIATION ADMINISTRATION AS N961EX, HAS
BEEN MAINTAINED AND INSPECTED UNDER FAR PART 91 DURING THE 12 MONTH PERIOD
PRECEDING THE DATE OF THIS LEASE.
THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS
TO BE CONDUCTED UNDER THIS LEASE. DURING THE DURATION OF THIS LEASE, UIM
AIRCRAFT LLC, 12300 LIBERTY BOULEVARD, ENGLEWOOD, COLORADO 80112 IS CONSIDERED
RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT UNDER THIS LEASE.
          AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT
FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT
STANDARDS DISTRICT OFFICE.
          THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING REQUIREMENTS”
ATTACHED HERETO ARE INCORPORATED HEREIN BY REFERENCE.
          UIM AIRCRAFT, LLC, LOCATED AT 12300 LIBERTY BOULEVARD, ENGLEWOOD,
COLORADO 80112, THROUGH ITS UNDESIGNED AUTHORIZED SIGNATORY BELOW, CERTIFIES
THAT LESSOR IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT AND THAT IT
UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION
REGULATIONS.
          IN WITNESS WHEREOF, the parties have executed this Agreement to be
effective as of the date first above written.

            LESSOR
UIM Aircraft, LLC
  By: LGI International, Inc., its sole Manager
        By:           Name:           Title:           Date:        

          LESSEE
      By:         Name:         Date:        

6



--------------------------------------------------------------------------------



 



INSTRUCTIONS FOR COMPLIANCE WITH “TRUTH IN LEASING”
REQUIREMENTS

1.   Mail a copy of the lease to the following address via certified mail,
return receipt requested, immediately upon execution of the lease (14 C.F.R.
91.23 requires that the copy be sent within twenty four hours after it is
signed):

Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
P.O. Box 25724
Oklahoma City, Oklahoma 73125

2.   Telephone the nearest Flight Standards District Office at least forty eight
hours prior to the first flight under this lease.

3.   Carry a copy of the lease in the aircraft at all times.

7